Exhibit 10.1

 

 

EMPLOYMENT SECURITY AGREEMENT

 

THIS EMPLOYMENT SECURITY AGREEMENT (the “Agreement”) is entered into this
           day of                    , 20   , between Consolidated
Communications Holdings, Inc., a Delaware corporation (the “Company”), and
                                                         (“Executive”).

 

Executive is employed by the Company or one of its wholly-owned subsidiaries
(referred to collectively as the “Company”) and the Company desires to provide
certain security to Executive in connection with any potential change in control
of the Company.  Accordingly, the Company and Executive, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
hereby agree as follows:

 

1.                                    Payments and Benefits Upon a Change in
Control.  If within two (2) years after a Change in Control (as defined below),
(i) the Company shall terminate Executive’s employment with the Company without
Cause (as defined below), or (ii) Executive shall voluntarily terminate such
employment with Good Reason (as defined below), the Company shall provide the
benefits and, within thirty (30) days of Executive’s Employment Termination (as
defined below), make the payments, described below.

 

(a)                               Cash Payment.  The Company shall make a lump
sum cash payment to Executive equal to [        ] times Executive’s Annual
Compensation (as defined below).

 

(b)                              Short-Year Bonus.  The Company shall make a
lump sum cash payment to Executive equal to a pro rata portion (based on the
date on which Executive’s Employment Termination occurs) of the annual amounts
payable to Executive under all cash-based incentive or bonus plans or
arrangements of the Company, determined as if targeted performance goals under
such plans or arrangements were attained at a 100% level, with respect to the
fiscal year in which either Executive’s Employment Termination occurs or the
Change in Control occurs, whichever produces a higher amount.  Notwithstanding
the foregoing provisions of this subsection (b), the short-year bonus payment
described herein shall be paid to Executive only to the extent that as a result
of Executive’s Employment Termination, Executive is not eligible to receive a
payment under a cash-based incentive plan or arrangement of the Company for the
fiscal year in which the Employment Termination occurs.

 

(c)                               Welfare Benefit Plans.  With respect to each
Welfare Benefit Plan (as defined below), for the period beginning on Executive’s
Employment Termination and ending on the earlier of (i) [        ] year[s]
following Executive’s Employment Termination, or (ii) the date Executive becomes
covered by a welfare benefit plan or program maintained by an entity other than
the Company which provides coverage or benefits at least equal, in all respects,
to such Welfare Benefit Plan, Executive shall continue to participate in such
Welfare Benefit Plan on the same basis and at the same cost to Executive as was
the case immediately prior to the Change in Control (or, if more favorable to
Executive, as was the case at any time hereafter), or, if any benefit or
coverage cannot be provided under a Welfare

 

--------------------------------------------------------------------------------


 

Benefit Plan because of applicable law or contractual provisions, Executive
shall be provided with substantially similar benefits and coverage for such
period.  Immediately following the expiration of the continuation period
required by the preceding sentence, Executive shall be entitled to continued
group health benefit plan coverage (so-called “COBRA coverage”) in accordance
with Section 4980B of the Internal Revenue Code of 1986, as amended (the
“Code”), it being intended that COBRA coverage shall be consecutive to the
benefits and coverage provided for in the preceding sentence.

 

(d)                              Salary to Date of Employment Termination.  The
Company shall pay to Executive any unpaid salary or other compensation of any
kind earned with respect to any period prior to Executive’s Employment
Termination and a lump sum cash payment for accumulated but unused vacation
earned through such Employment Termination.

 

2.                                    Definitions.  For purposes of this
Agreement:

 

(a)                               “Cause” shall mean:  (i) the conviction of,
pleading guilty to, or confessing or otherwise admitting to any felony or any
act of fraud, misappropriation or embezzlement; (ii) the act or omission by
Executive involving malfeasance or gross negligence in the performance of
Executive’s duties and responsibilities to the material detriment of the
Company; or (iii) the breach of any provision of any code of conduct adopted by
the Company which applies to the Company if the consequence to such violation
for any Executive subject to such code of conduct ordinarily would be a
termination of his or her employment by the Company; provided however, no such
act or omission or event shall be treated as “Cause” under this Agreement unless
(a) Executive has been provided a detailed, written statement of the basis for
belief that such act or omission or event constitutes “Cause” and an opportunity
to meet with the Compensation Committee of the Board of Directors of the Company
(the “Committee”) (together with Executive’s counsel if Executive chooses to
have counsel present at such meeting) after Executive has had a reasonable
period in which to review such statement and, if the act or omission or event is
one which can be cured by Executive, Executive has had at least a thirty (30)
day period to take corrective action and (b) a majority of the Committee after
such meeting (if Executive exercises Executive’s right to have a meeting) and
after the end of such thirty (30) day correction period (if applicable)
determines reasonably and in good faith that “Cause” does exist under this
Agreement.

 

(b)                              (i)            “Good Reason” shall exist if:

 

a.                                     there is any reduction after the Change
Effective Date (as defined below) in Executive’s base salary and/or bonus
opportunity without Executive’s express written consent;

 

b.                                    there is any reduction after the Change
Effective Date in the scope, importance or prestige of Executive’s duties,
responsibilities or

 

--------------------------------------------------------------------------------


 

powers at the Company without Executive’s express written consent; or

 

c.                                     the Company transfers Executive’s primary
work site to a new primary work site which is more than 30 miles (measured along
a straight line) from Executive’s then current primary work site unless such new
primary work site is closer (measured along a straight line) to Executive’s
primary residence than Executive’s then current primary work site.

 

(ii)                          Notwithstanding the foregoing, no such act or
omission shall be treated as “Good Reason” under this Agreement unless:

 

a.                                     (1) Executive delivers to the Committee a
detailed, written statement of the basis for the Executive’s belief that such
act or omission constitutes Good Reason, (2) Executive delivers such statement
before the later of (A) the end of the ninety (90) day period which starts on
the date there is an act or omission which forms the basis for Executive’s
belief that Good Reason exists or (B) the end of the period mutually agreed upon
for purposes of this paragraph in writing by Executive and the Committee,
(3) Executive gives the Committee a thirty (30) day period after the delivery of
such statement to cure the basis for such belief and (4) Executive actually
submits his or her written resignation to the Committee during the sixty (60)
day period which begins immediately after the end of such thirty (30) day period
if Executive reasonably and in good faith determines that Good Reason continues
to exist after the end of such thirty (30) day period; or

 

b.                                    The Company states in writing to Executive
that Executive has the right to treat any such act or omission as Good Reason
under this Agreement and Executive resigns during the sixty (60) day period
which starts on date such statement is actually delivered to Executive.

 

(c)                               “Change in Control” shall mean a change in
control of the Company of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934 (the “1934 Act”) as in effect at the time of
such “change in control”, provided that such a change in control shall be deemed
to have occurred on the earliest to occur of any of the following:

 

(i)                                   any “person” (as that term is used in
Sections 13(d) and 14(d)(2) of the 1934 Act), other than an “affiliate” (as that
term is defined in Section 5 of Article IV of the Company’s amended and restated
certificate of incorporation) of Richard A. Lumpkin, is or becomes the
beneficial owner

 

--------------------------------------------------------------------------------


 

(as defined in Rule 13d-3 under the 1934 Act) directly or indirectly, of
securities representing a majority of the combined voting power for election of
directors of the then outstanding securities of the Company or any successor to
the Company;

 

(ii)                            during any period of two consecutive years or
less, individuals who at the beginning of such period constitute the Board
cease, for any reason, to constitute at least a majority of the Board, unless
the election or nomination for election of each new director was approved by a
vote of at least two-thirds of the directors then still in office who were
directors at the beginning of the period;

 

(iii)                         the shareholders of the Company approve any
reorganization, merger, consolidation or share exchange as a result of which the
common stock of the Company shall be changed, converted or exchanged into or for
securities of another corporation (other than a merger with a wholly-owned
subsidiary of the Company) or any dissolution or liquidation of the Company or
any sale or the disposition of 50% or more of the assets or business of the
Company; or

 

(iv)                          shareholders of the Company approve any
reorganization, merger, consolidation or share exchange unless (A) the persons
who were the beneficial owners of the outstanding shares of the common stock of
the Company immediately before the consummation of such transaction beneficially
own at least a majority of the outstanding shares of the common stock of the
successor or survivor corporation in such transaction immediately following the
consummation of such transaction and (B) the number of shares of the common
stock of such successor or survivor corporation beneficially owned by the
persons described in § 2(c)(iv)(A) immediately following the consummation of
such transaction is beneficially owned by each such person in substantially the
same proportion that each such person had beneficially owned shares of the
Company common stock immediately before the consummation of such transaction,
provided (C) the percentage described in § 2(c)(iv)(A) of the beneficially owned
shares of the successor or survivor corporation and the number described in §
2(c)(iv)(B) of the beneficially owned shares of the successor or survivor
corporation shall be determined exclusively by reference to the shares of the
successor or survivor corporation which result from the beneficial ownership of
shares of common stock of the Company by the persons described in §
2(c)(iv)(A) immediately before the consummation of such transaction.

 

(d)                              “Change Effective Date” shall mean either the
date which includes the “closing” of the transaction which makes a Change in
Control effective if the Change in Control is made effective through a
transaction which has a “closing” or the date a Change in Control is reported in
accordance with applicable law as effective to

 

--------------------------------------------------------------------------------


 

the Securities and Exchange Commission if the Change in Control is made
effective other than through a transaction which has a “closing”.

 

(e)                               “Annual Compensation” shall mean the sum of: 
(i) Executive’s salary for one year at the greater of (A) Executive’s salary
rate in effect immediately prior to the date of the Change in Control, or
(B) Executive’s salary rate in effect on Executive’s Employment Termination; and
(ii) the Amounts Payable Under Any Cash Bonus Plans (as defined below) in which
Executive participates.

 

(f)                                  “Employment Termination” shall mean the
effective date of:  (i) Executive’s voluntary termination of employment with the
Company with Good Reason; or (ii) the termination of Executive’s employment by
the Company without Good Cause.

 

(g)                               “Welfare Benefit Plan” shall mean each welfare
benefit plan maintained or contributed to by the Company, including, but not
limited to a plan that provides health (including medical and dental), life,
accident or disability benefits or insurance, or similar coverage, in which
Executive was participating immediately prior to the date of the Change in
Control.

 

(h)                               “Amounts Payable Under Any Cash Bonus Plans”
shall mean the annual amounts payable to Executive under any cash-based
incentive or bonus plans or arrangements in which Executive participates,
determined as if targeted performance goals under such plans or arrangements
were attained at a 100% level, with respect to the fiscal year in which either
Executive’s Employment Termination occurs or the Change in Control occurs,
whichever produces a higher amount.

 

3.                                    Limitation on Payments.

 

Anything in this Agreement to the contrary notwithstanding, in the event that
any payment or distribution by or on behalf of the Company to or for the benefit
of Executive (whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise) is determined to be a “parachute
payment” pursuant to Section 280G of the Internal Revenue Code (the “Code”) (the
“Payments”), and if any portion of the Payments is determined to be an “excess
parachute payment” pursuant to Code Section 280G, the Company shall reduce,
eliminate or postpone the amount otherwise payable to Executive pursuant to
Section 1 of the Agreement by an amount such that the aggregate “present value”
(as defined in Code Section 280G) of the Payments is one dollar less than an
amount equal to three times Executive’s “base amount” (as defined in Code
Sections 280G), so that Executive is not liable for any payment of the excise
tax described in Code Section 4999.

 

4.                                    Code Section 409A Compliance. 
Notwithstanding anything in this Agreement to the contrary:

 

(a)                               If at Executive’s Employment Termination
Executive is a “Key Employee” as defined in Code Section 416(i) (without
reference to paragraph 5 thereof), to the

 

--------------------------------------------------------------------------------


 

extent any amounts payable to Executive pursuant to this Agreement are subject
to Code Section 409A, payment of such amounts shall not be made until six months
following Executive’s Employment Termination.

 

(b)                              Reimbursements or in-kind benefits provided
under this Agreement that are subject to Code Section 409A are subject to the
following restrictions:  (i) the amount of expenses eligible for reimbursements,
or in-kind benefits provided, to Executive during a calendar year shall not
affect the expenses eligible for reimbursement or the in-kind benefits provided
in any other calendar year, and (ii) reimbursement of an eligible expense shall
be made as soon as practicable, but in no event later than the last day of the
calendar year following the calendar year in which the expense was incurred.

 

5.                                    Mitigation and Set-Off.  Executive shall
not be required to mitigate Executive’s damages by seeking other employment or
otherwise.  Except as provided in Section 1(c) of this Agreement, the Company’s
obligations under this Agreement shall not be reduced in any way by reason of
any compensation or benefits received (or foregone) by Executive from sources
other than the Company after Executive’s Employment Termination, or any amounts
that might have been received by Executive in other employment had Executive
sought such other employment.  Executive’s entitlement to benefits and coverage
under this Agreement shall continue after, and shall not be affected by,
Executive’s obtaining other employment after his Employment Termination,
provided that any such benefit or coverage shall not be furnished if Executive
expressly waives the specific benefit or coverage by giving written notice of
waiver to the Company.

 

6.                                    Litigation Expenses.  The Company shall
pay to Executive all out-of-pocket expenses, including attorneys’ fees, incurred
by Executive in the event Executive successfully enforces any provision of this
Agreement in any action, arbitration or lawsuit.

 

7.                                    Restrictive Covenants.  Executive agrees
that of the amount paid to Executive pursuant to Section 1(a) of the Agreement,
a portion equal to [       ] times Executive’s Annual Compensation shall serve
as adequate consideration for the restrictive covenants described below:

 

(a)                               Non-Compete.  Executive agrees that he shall
not, while Executive is employed by the Company and for [       ] year following
any Employment Termination, be associated, directly or indirectly, as an
employee, proprietor, stockholder, partner, agent, representative, officer, or
otherwise, with the operation of any business that is competitive with any line
of business of the Company for which Executive has provided substantial
services, in any geographic area in which such line of business was active at
the time of Executive’s Employment Termination, without the prior written
consent of the Company, which shall not unreasonably be withheld, except that
Executive’s ownership (or that of his wife and children) of less than 1% of any
class of publicly-traded securities of any such business shall not be considered
a violation of this Section.  For purposes of the preceding sentence, Executive
shall be considered as the “stockholder” of any equity

 

--------------------------------------------------------------------------------


 

securities owned by his spouse and all relatives and children residing in
Executive’s principal residence.

 

(b)                              No Solicitation of Customers, Representatives,
Agents or Employees.  Executive agrees that he shall not, while Executive is
employed by the Company and for [       ] year following any Employment
Termination, directly or indirectly, in his individual capacity or otherwise,
induce, cause, persuade, or attempt to do any of the foregoing in order to
cause, any customer, representative, agent or employee of the Company to
terminate such person’s relationship with the Company or to violate the terms of
any agreement between said customer, representative, agent or employee and the
Company.

 

8.                                    Confidentiality.  Executive acknowledges
that preservation of a continuing business relationship between the Company and
its customers, representative, and employees is of critical importance to the
continued business success of the Company and that it is the active policy of
the Company to guard as confidential the identity of its customers, trade
secrets, pricing policies, business affairs, representatives and employees.  In
view of the foregoing, Executive agrees that he shall not, while employed by the
Company and thereafter, without the prior written consent of the Company (which
consent shall not be withheld unreasonably), disclose to any person or entity
any information concerning the business of, or any customer, representative,
agent or employee of, the Company which was obtained by Executive in the course
of his employment by the Company.  This section shall not be applicable if and
to the extent Executive is required to testify in a legislative, judicial or
regulatory proceeding pursuant to an order of Congress, any state or local
legislature, a judge, or an administrative law judge.

 

9.                                    Assignment; Successors.  This Agreement
may not be assigned by the Company without the written consent of Executive but
the obligations of the Company under this Agreement shall be the binding legal
obligations of any successor to the Company by merger, consolidation or
otherwise, and in the event of any business combination or transaction that
results in the transfer or substantially all of the assets or business of the
Company, the Company will cause the transferee to assume the obligations of the
Company under this Agreement.  This Agreement may not be assigned by Executive
during Executive’s life, and upon Executive’s death will inure to the benefit of
Executive’s heirs, legatees and legal representatives of Executive’s estate.

 

10.                            Withholding.  The Company may withhold from any
payment that it is required to make under this Agreement amounts sufficient to
satisfy applicable withholding requirements under any federal, state or local
law.

 

11.                            Amendment or Termination.  This Agreement may be
amended at any time by written agreement between the Company and Executive.  The
Company may terminate this Agreement by written notice given to Executive at
least two years prior to the effective date of such termination, provided that,
if a Change in Control occurs prior to the effective date of such termination,
the termination of this Agreement shall not be effective and Executive shall be
entitled to the full benefits of this Agreement.  Any such amendment or
termination shall be made pursuant to a resolution of the Board.

 

--------------------------------------------------------------------------------


 

12.                            Financing.  Cash and benefit payments under this
Agreement shall constitute general obligations of the Company.  Executive shall
have only an unsecured right to payment thereof out of the general assets of the
Company.  Notwithstanding the foregoing, the Company may, by agreement with one
or more trustees to be selected by the Company, create a trust on such terms as
the Company shall determine to make payments to Executive in accordance with the
terms of this Agreement.

 

13.                            Interpretation.  The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Illinois, without regard to the conflict of law principles thereof.

 

14.                            Severability.  In the event that any provision or
portion of this Agreement shall be determined to be invalid or unenforceable for
any reason, the remaining provisions of this Agreement shall be unaffected
thereby and shall remain in full force and effect.

 

15.                            Other Agreements.  This Agreement supersedes and
cancels any prior written or oral agreements and understandings relating to the
terms of this Agreement including any prior Employment Security Agreement
between Executive and the Company and any Change in Control Severance Agreement
or similar arrangement between Executive and SureWest Communications.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first written above.

 

Consolidated Communications

 

 

 

Holdings, Inc.

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

Its:

 

 

 

Executive

 

 

--------------------------------------------------------------------------------